This, my dissent from the order denying petition for rehearing, will serve as a supplement to my dissenting opinion in this cause. 27 P.2d 537, 538.
I am not concerned with the purely argumentative differences between my associates and counsel for the petitioner, but since my associates have expressed themselves as being in entire accord with the conclusion reached in the opinion of State v. Tilford,1 Nev. 240, I may say that the opinion in that case is bottomed on the proposition that county officers named in the constitution are constitutional officers, which constitute a part of the framework of our government, as established by that instrument. Being such officers, their salaries may not be increased or diminished during the term for which they were elected. State v. Douglass, 33 Nev. 92, 110 P. 177. This court cannot hold the statute changing the salaries of petitioners during their term of office valid because it is sanctioned by the legislature and public opinion where it is manifest that the statute is not within the scope of legitimate legislation. State v. Board of Com'rs. of Churchill County, 43 Nev. 290, 185 P. 459. *Page 236